Citation Nr: 1029321	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-31 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to death pension benefits for a helpless child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant claims that her former spouse had active duty 
service from October 1941 to December 1943.  Her former spouse 
died in February 2005.  The appellant is the conservator of their 
son, on whose behalf the current claim is brought. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision of the RO in Chicago, 
Illinois, which denied death pension benefits for a helpless 
child.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's former spouse does not have any recognizable as 
service in the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for basic eligibility for death pension benefits for 
a helpless child have not been met.  38 U.S.C.A. §§ 101, 107, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40, 3.41 
(2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that her son is entitled to VA death 
pension benefits as a helpless child by virtue of a claim that 
her former husband had qualifying military service as a veteran.  
Specifically, she asserts that he had service in the U.S. Army 
between October 1941 and December 1943, that he was discharged at 
"Camp Shelly" (presumably Camp Shelby), Mississippi, and that 
he was assigned to the artillery.  She further argues that 
veteran's status is warranted because her former spouse was 
treated at VA health care facilities in the mid-1980's, thereby 
indicating that he had qualifying service.  

In February 2005, the appellant's former spouse died.  The 
certificate of death indicates that the appellant and her former 
spouse were divorced.  Section #9, which involves whether the 
deceased was "ever in the U.S. Armed Forces," is marked "no."  

In March 2005, the appellant filed her claim.  In December 2005, 
the RO denied the claim.   

The VA shall pay a pension to the child of a veteran of a period 
of war who met the service requirements of 38 U.S.C.A. § 1541(j) 
of this title and became incapable of self-support before the age 
of 18.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if a 
veteran had qualifying service as specified in 38 C.F.R. § 
3.3(a)(3).  38 C.F.R. § 3.3(b)(4).  

For purposes of determining eligibility as a claimant, a child 
must be unmarried and either must be under the age of 18, have 
become permanently incapable of self-support before the age of 
18, or be between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 U.S.C.A. 
§ 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2009).  

Under the applicable criteria, basic eligibility for VA pension 
benefits is based on statutory and regulatory provisions which 
define an individual's legal status as a veteran of active 
military service.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1, 
3.6 (2009).  The term "veteran" means a person who served in 
the active military, naval, or air service and who was discharged 
or released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran who 
served in the active military, naval, or air service during a 
period of war.  38 C.F.R. § 3.1(e).  

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. App. 
264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997).  The VA may accept evidence 
of service submitted by a claimant, such as DD Form 214, 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued by 
the service department, (2) the document contains needed 
information as to length, time and character of service, and (3) 
in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 3.203(a).  
When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, the 
VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203(c).

In a June 1982 claim, the appellant's former husband attempted to 
obtain VA pension benefits based on claimed service in the U.S. 
Army between October 1941 and December 1943.  In the course of 
developing the claim, the RO sent a query to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
September 1982, the NPRC stated that they were unable to verify 
the claimed service.  The RO subsequently requested that the 
appellant's former husband provide his Army service number, the 
place of his discharge, and the organization to which he was 
assigned at the time of discharge.  In March 1983, the 
appellant's former husband responded that he did not know his 
service number, but that he was discharged at "Camp Shelly," 
Mississippi, and had been assigned to the artillery.  

However, after another attempt, the RO was unable to verify his 
service.  See NPRC's response, dated in May 1983.  That same 
month, the RO requested the appellant's former spouse to submit a 
copy of his discharge, however, there is no record to show that 
he ever did so, and it appears that his claim was abandoned.  See 
38 C.F.R. § 3.158(a) (2009).

In March 2005, the appellant filed her claim.  The RO again 
attempted to verify the claimed service, however, in June 2007, 
the NPRC again stated, in essence, that the claimed service could 
not be verified, and that the record is "fire-related."  

The RO also attempted to discover whether the appellant's former 
spouse's claimed service was confirmed in the mid-1980's, when he 
was treated by VA.  In this regard, some VA progress notes, dated 
between 1982 and 1988 have been obtained.  These reports indicate 
some treatment, to include treatment for cataracts in 1988.  
However, these reports include notations that his service was not 
verified, with repeated notations that his eligibility status was 
"unknown," they do not list a service number, and they include 
two notations that he was not to be treated or admitted without a 
copy of his discharge.  

In March 2006, the RO noted that the appellant's former spouse 
had received treatment for cataracts at the Jesse Brown VA 
Medical Center (VAMC) in Chicago, Illinois, in March 1988, and 
that his Compensation and Pension Record Interchange (CAPRI) 
contained no information regarding his military service.  See 
March 2006 deferred rating decision.  In April 2006, the RO 
attempted to verify the claimed service, however, the RO was 
advised by the Jesse Brown VAMC that they had no proof of 
service.   See April 2006 "report of contact" (VA Form 119).

The Board finds that the claim must be denied.  The claims file 
does not include any documentation from a United States service 
department to show qualifying service.  Based upon the provisions 
of 38 C.F.R. § 3.203, there are no documents of record which 
constitute valid evidence of service.  As the law and not the 
evidence of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that the appellant has argued that VA attempted 
to verify the claimed service using an incorrect Social Security 
number, because the number used in VA's search did not match the 
Social Security number listed on the certificate of death.  
Specifically, the Social Security number on the certificate of 
death is identical to that used by VA, except that it ends in 
"32" instead of "22".  However, all of the appellant's former 
spouse's correspondence with VA show that he repeatedly gave the 
same Social Security number that was used by VA (i.e., ending in 
"22").  Furthermore, a handwritten notation on the appellant's 
appeal (VA Form 9), received in September 2007, notes that a 
search under a version of the Social Security number ending in 
"32" (as listed in the certificate of death) resulted in "no 
record."  Therefore, no additional development is warranted.  

The VCAA is not applicable to the present claim, as it is a 
question of law whether the appellant's former spouse had 
qualifying service.  The U. S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002).  Under 38 U.S.C.A. § 5103(a), VA is not required 
to provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-
04, 69 Fed. Reg. 59989 (2004).  As explained above, there is no 
legal basis to grant the present claim.  

The appellant has been informed (1) about the information and 
evidence not of record that is necessary to substantiate the 
claim for entitlement to basic eligibility to VA benefits; (2) 
about the information and evidence that VA will seek to provide; 
(3) about the information and evidence the claimant is expected 
to provide; and (4) the need to provide any evidence in her 
possession that pertains to the claim.  See Pelea v. Nicholson, 
19 Vet. App. 296 (2005).  In this case, in letters, dated in June 
and September of 2005, in the December 2005 decision on appeal, 
and in the July 2007 statement of the case, the appellant 
received adequate notice, including citation to 38 C.F.R. §§ 3.1 
and 3.203 (in the statement of the case).  As a final matter, the 
VCAA notices do not appear to have been in compliance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
However, Hupp set forth three requirements for section 5103(a) 
notice, and as previously stated, the VCAA is not applicable in 
this case.  In addition, the Hupp Court stated that where (as 
here) a veteran was not service- connected during his lifetime, 
these three requirements do not apply.  Accordingly, the claim 
must be denied.  


ORDER

The appeal is denied.


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


